Citation Nr: 1044672	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an initial disability rating greater than 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from December 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Louis, 
Missouri, which granted service connection for PTSD and assigned 
an initial 10 percent disability rating, effective as of 
September 26, 2006, the date of receipt of the Veteran's claim.  
The Veteran expressed disagreement with the assigned initial 
disability rating and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in 
December 2008, the RO awarded an increased disability rating of 
30 percent for the PTSD, effective as of September 26, 2006.  
Applicable law provides that absent a waiver, a claimant seeking 
a disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where less 
than the maximum available benefits are awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the 
appeal as to the issue of a disability rating greater than 
assigned, therefore, the issue remains in appellate status.


FINDINGS OF FACT

1.  From September 26, 2006, to April 22, 2010, although the 
Veteran's PTSD resulted in subjective complaints, including 
depression, sleep disturbance, mild short-term impairment, and 
anxiety; it did not result in occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; difficulty 
in understanding complex commands; impairment of long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation; and difficulty in establishing and 
maintaining effective work and social relationships.

2.  From April 10, 23, 2010, the Veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 30 
percent for service-connected PTSD, from September 26, 2006, to 
April 22, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).

2.  The criteria for a 50 percent disability rating for service-
connected PTSD, from April 23, 2010, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in October 2006 the Veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim for service connection for PTSD.  He was told what 
information that he needed to provide, and what information and 
evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied.  This correspondence included 
the requisite notice with respect to the Dingess requirements.

However, this matter is an appeal arising from a grant of service 
connection in a  January 2008 rating decision; and as the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify the Veteran in this case 
has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Nevertheless, in the above mentioned letters and other 
correspondence provided by the RO, the Veteran was notified of 
the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and VA medical treatment 
records have been obtained.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

The Veteran has been medically evaluated as he was afforded VA 
PTSD examinations in November 2007 and April 2010.  The Board 
notes that in June 2010, the Veteran suggested that the April 
2010 VA examination was inadequate as it was cursory in nature 
and as the examination report contained inconsistencies.  In this 
regard, he explained that the examination lasted only 30 minutes 
and that the VA examiner was interrupted by telephone calls on 
three occasions, reportedly because she had been in the process 
of purchasing a home.  The Veteran further explained that the 
examination report incorrectly set forth that he had friends; 
that he had no panic attacks; and that he had no flashbacks. 

The Board has reviewed the April 2010 VA examination report and 
finds that the examination appears to have been adequate.  The 
Board is entitled to assume that the VA examiner performed an 
appropriate inspection of the Veteran, as is customary, and as 
reflected by the detailed clinical findings noted in the 
examiner's report.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "there is a presumption of 
regularity which holds that government officials are presumed to 
have properly discharged their official duties."  See Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States 
v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 
S. Ct. 1 (1926)); see also Butler v. Principi, 244 F.3d 1337, 
1340 (Fed. Cir. 2001) ("[t]he [presumption of regularity] 
doctrine this allows courts to presume that what appears regular 
is regular, the burden shifting to the attacker to show the 
contrary").  Unless rebutted by clear evidence to the contrary, 
VA is entitled to the benefit of this presumption. Id.  

While the Veteran has identified a number of subjective 
inconsistencies, the Board will assume that the Veteran is 
credible with regard to the symptoms in dispute and will 
incorporate his assertions in the analysis below.  The Veteran 
has not pointed to any additional evidence in the record that 
would cast doubt on whether the VA examiner failed to conduct a 
thorough examination, nor is the Board aware of any such 
evidence.  

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, concerning the claim for 
the depression, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran's service-connected PTSD is currently rated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  PTSD is rated 
under the General Rating Formula for Mental Disorders, which 
provides that:

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 30 percent disability rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

The Veteran was awarded service connection for PTSD by rating 
action dated in January 2008, at which time an initial disability 
rating of 10 percent was awarded, 
effective as of September 26, 2006, the date of receipt of the 
Veteran's claim.  In 
December 2008, the RO awarded an increased disability rating of 
30 percent for the PTSD, effective as of September 26, 2006.

VA outpatient treatment records dated from April 2006 to July 
2007 show that the Veteran was treated intermittently for 
symptoms associated with his PTSD.  His predominant complaints 
during this period were depression and anxiety, for which he was 
taking prescribed medications, with some improvement.  During 
this period he described nightmares about twice monthly, and 
occasional flashbacks of Vietnam.  He reported difficulty with 
concentration and memory.  He also reported that he was working 
two jobs because of financial issues.  His affect was euthymic; 
thought process linear and goal directed; and insight and 
judgment were fair.  He denied suicidal or homicidal ideation.  
In July 2006, his GAF score was said to be 55, and from September 
2006 to July 2007, it was 65.

A VA examination report dated in November 2007 shows that the 
Veteran reported experiencing continued symptoms associated with 
PTSD, to include sleep disturbance, nightmares, irritability, 
estrangement from others, difficulty concentrating, intrusive 
memories, depression, and anxiety.  The examiner indicated that 
it did not appear that the PTSD had caused significant impairment 
in social functioning as the Veteran was able to maintain 
relationships and get along with others in the family, as well as 
at work.  Avoidant and hypervigilant symptoms were said to be 
mild.  Mental status examination revealed that the Veteran was 
alert, oriented, and cooperative.  He maintained good eye 
contact, and speech was normal and clear.  Thought process was 
goal directed.  No inappropriate behavior was noted.  Personal 
hygiene and other basic activities were excellent.  He denied a 
history of panic attacks.   There was no significant memory 
impairment, though, there was some difficulty concentrating.  
There was no obsessive or ritualistic behavior.  There was no 
suicidal or homicidal ideation.  The diagnosis was adjustment 
disorder with depressed mood and anxiety.  A GAF of 75 due to 
PTSD was provided.  His overall GAF due to PTSD and adjustment 
disorder was 65.

VA outpatient treatment records dated from December 2008 to 
January 2010 show that the Veteran was treated intermittently for 
symptoms associated with his PTSD.  The Veteran continued to 
report symptoms of depression and anxiety.  He also reported 
trouble sleeping, only sleeping up to four hours per night.  He 
denied suicidal or homicidal thoughts.  On examination, he was 
alert, cooperative, and his  grooming was good.  His speech was 
fluent, nonpressured, and of normal volume and tone.  His mood 
was "not bad," and his affect was mildly dysthymic.  His 
thought process was linear and goal directed.  Insight was 
partial and judgment was fair.  GAF scores during this period 
were consistently 60, denoting moderate impairment in social and 
occupational functioning

A VA examination report dated in April 2010 shows that the 
Veteran's entire claims file was said to have been reviewed in 
conjunction with conducting the examination of the Veteran.  The 
Veteran described subjective symptoms including depression, sleep 
disturbance and anxiety.  He reported having worked for the same 
company for the preceding 29 years. He reported difficulty with 
traumatic memories, exaggerated startle response, problems 
concentrating leading to mistakes at work, irritable mood, and 
increased difficulty controlling his frustration with others.  He 
did maintain the ability to walk away as opposed to getting into 
verbal altercations with others.  He described stress associated 
with this job, as well as with his part-time as a barber, which 
he had done for over 40 years.  He indicated working over 70 
hours per week in both jobs.  Over the preceding 12 months, he 
did not experience absence or loss of employment related to 
mental health symptoms.  His overall area of functioning was said 
to be mildly to moderately impaired, with some increase since his 
last evaluation.

With regard to his marital and family relationships, he indicated 
that he was recently re-married in August 2009.  He and his 
current wife had been dating since his divorce in 2006. He 
indicated that his wife would complain about his reduced 
attention to hygiene and grooming, as well as his mood swings.  
He had four adult children with whom he shared distant 
relationships.  Overall, this area of functioning was said to be 
mildly to moderately impaired, with some increase since his last 
evaluation.

As to his social functioning, he reported that he had withdrawn 
from his friends.  The examiner reported that he currently 
considered his friends to be his long-time barber customers 
(however, as noted above, in June 2010, the Veteran clarified 
that he did not, in fact, have any friends).  Overall, this area 
of functioning was said to be moderately impaired, with increase 
since his last evaluation.

As to his activities and leisure pursuits, the Veteran reportedly 
stopped playing in his senior softball league the prior year, and 
would currently spend his limited spare time completing household 
projects.  Overall this area of functioning was said to be 
moderately impaired, with increase since his last evaluation.

The Veteran also reported experiencing occasional verbal 
outbursts.  He added that he had not attempted suicide since his 
last evaluation, though, he would experience fleeting thoughts of 
death a couple of times per week, without plan or intent.  This  
area of functioning was said to be mildly impaired, with some 
increase since his last evaluation.

Mental status examination revealed that he was alert, oriented 
times three, and cooperative.  He maintained poor eye contact, 
often holding his head with his hands, covering his eyes, and 
keeping his head tilted down.  His speech was normal and clear.  
He was cooperative with the evaluation.  His thought process was 
circumstantial and thought content was without hallucinations or 
suicidal and homicidal ideations.  He responded in a logical 
manner, and there was no inappropriate behavior.  As to his 
maintenance of personal hygiene and other basic activities of 
daily living, he reported showering once per week and changing 
his clothing every other day.  He would brush his teeth every 
other day.  His decreased attention to hygiene and grooming was 
said to cause strain within his marital relationship.  He 
presented at the examination with fair hygiene and grooming. This 
area of functioning was said to be moderately impaired, with 
increase since his last evaluation.

His short-term memory was said to be manifested by problems 
remembering what he had recently done; occasionally mixing up his 
appointments at his barber job and misplacing or losing things he 
needed.  This area of functioning was said to be mildly to 
moderately impaired, with increase since his last evaluation.

There were no obsessive or ritualistic behaviors.  He would 
experience depressed mood several days out of the week, and 
anxiety on a regular basis.  The examiner indicated that he did 
not experience panic attacks (however, as noted above, in June 
2010, the Veteran clarified that he did, in fact, have panic 
attacks more than twice a week).  These symptoms were said to be 
significantly impairing, with little change since his last 
evaluation.

As to his sleep impairment, he was said to generally gets about 
four to five hours of sleep per night.  He would have trouble 
falling asleep and was bothered by multiple nighttime awakenings.  
He would be depressed and irritable during the day.  This area of 
functioning was said to be moderately impaired, with little 
change since his last evaluation.

The examiner summarized that the Veteran's social functioning was 
impacted by PTSD symptoms including depressed mood, restricted 
range of affect, poor eye contact, circumstantial thoughts, 
irritable mood, anxiety, social withdrawal, reduced involvement 
in leisure activities, sleep disturbance, memory and 
concentration problems, suicidal thoughts without plan or intent, 
strain within familial relationships, and decreased attention to 
hygiene and grooming.  His occupational functioning was impacted 
by PTSD symptoms including traumatic memories, exaggerated 
startle response, problems concentrating, making mistakes in his 
work, irritable mood, and increased difficulty controlling his 
frustration with others.  The diagnosis was PTSD with depressed 
mood.  A GAF of 55, due to PTSD, was assigned.  This was said to 
represent an increase in symptoms since his last evaluation.

PTSD from September 26, 2006, to April 22, 2010

As discussed above, a 30 percent disability rating is warranted 
where there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

In this regard, the evidence of record from September 2006 to 
April 2010 confirms that the Veteran's PTSD is manifested by 
decrease in work efficiency, but he is generally functioning 
satisfactorily as his is able to maintain full time employment, 
as well as a second part time job.  He has also shown to 
experience depressed mood, anxiety, panic attacks, chronic sleep 
impairment, and mild memory loss.  His GAF scores since filing 
his claim for service connection until April 22, 2010, have 
ranged from 55 on one occasion in July 2006, to 60 to 65 on 
several occasions between July 2006 and April 2010, and 75 on one 
occasion in November 2007.  The majority of the GAF scores during 
this time period reflect a disability manifested by mild to 
moderate symptoms with mild to moderate difficulty in social, 
occupational, or school functioning.  As such, the Board finds 
that the Veteran's overall disability picture from September 2006 
to April 2010 more nearly approximates that which allows for a 30 
percent disability rating.

From September 2006 to April 2010, the Veteran's PTSD has not 
been manifested predominantly by occupational and social 
impairment due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  As such, the medical 
evidence does not support the assignment of an initial 50 percent 
disability rating.

The Board has considered the statements of the Veteran as to the 
extent of his PTSD, and he is certainly competent to report that 
his symptoms are worse.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, in evaluating a claim for an increased 
schedular disability rating, VA must consider the factors as 
enumerated in the rating criteria discussed above, which in part 
involves the examination of clinical data gathered by competent 
medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  To the extent that the Veteran argues or suggests that 
the clinical data supports an increased disability rating or that 
the rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).

Accordingly, the Board finds that overall disability picture from 
September 26, 2006, to April 22, 2010, most closely approximates 
the criteria for a 30 percent disability rating.  

PTSD from April 23, 2010

The April 2010 VA examination report demonstrated that the 
Veteran's impairment in marital and family relationships, social 
functioning, activities and leisure pursuits, maintenance of 
personal hygiene and other basic activities of daily living, 
short-term memory, depressed mood, and sleep disturbance, had 
increased since his last evaluation.  The VA examiner concluded 
that the Veteran's social functioning was impacted by depressed 
mood, restricted range of affect, poor eye contact, 
circumstantial thoughts, irritable mood, anxiety, social 
withdrawal, reduced involvement in leisure activities, sleep 
disturbance, memory and concentration problems, suicidal thoughts 
without plan or intent, strain within familial relationships, and 
decreased attention to hygiene and grooming.  The VA examiner 
also explained that occupational functioning was impacted by 
traumatic memories, exaggerated startle response, problems 
concentrating, making mistakes in his work, irritable mood, and 
increased difficulty controlling his frustration with others.  
The GAF of 55 was indicative of moderate symptoms with moderate 
difficulty in social, occupational, or school functioning, and 
was said to represent an increase in symptoms since his last 
evaluation.

In light of the foregoing, the Board finds that from April 23, 
2010, the level of disability of the Veteran's PTSD is analogous 
to the criteria for the assignment of a 50 percent disorder.  In 
this regard there is evidence of occupational and social 
impairment due to such symptoms as restricted affect; panic 
attacks more than once a week; impairment of short- and long-term 
memory; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Although he does not exhibit all of the 
symptomatology consistent with a 50 percent disability rating, 
the Board finds that overall the Veteran's disability picture 
more nearly approximates that which allows for a 50 percent 
disability rating.

The Board has additionally reviewed the evidence to determine if 
a disability rating in excess of 50 percent may be assigned under 
the rating criteria.  After a review of the evidence of record, 
the Board concludes that the Veteran's PTSD is not productive of 
occupational and social impairment with deficiencies in most 
areas.  There is no evidence of obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or an inability to 
establish and maintain effective relationships.  As such, the 
medical evidence of record since April 23, 2010, contains no 
support for the assignment of a 70 percent disability rating.

As noted above, the Board has considered the statements of the 
Veteran as to the extent of his PTSD, however, to the extent that 
he argues or suggests that the clinical data supports an 
increased disability rating or that the rating criteria should 
not be employed, he is not competent to make such an assertion.  
See Layno, 6 Vet. App. at 470; Massey, 7 Vet. App. at 208; 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that overall disability picture most 
closely approximates the criteria for a 50 percent disability 
rating from April 23, 2010. 

As noted above, this is an initial rating case, and consideration 
has been given to staged ratings since service connection was 
made effective (i.e., different percentage ratings for different 
periods of time).  See Fenderson, 12 Vet. App. at 119.  This 
decision represent consideration of the Veteran's PTSD during 
different stages of the disability over the course of the 
appellate period, and such staged ratings have been assigned.


Extra-schedular consideration

Finally, the Board finds that the Veteran's PTSD does not warrant 
referral for extra-schedular consideration.  In exceptional cases 
where schedular ratings are found to be inadequate, consideration 
of an extra-schedular evaluation is made.  38 C.F.R. § 
3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of 
the Veteran's claim for extra-schedular consideration.  The level 
of severity of the Veteran's PTSD is adequately contemplated by 
the applicable diagnostic criteria.  The criteria provide for a 
higher rating, but as has been thoroughly discussed above, the 
staged disability ratings assigned herein are appropriate.  
Moreover, as a result of this decision, the PTSD has been awarded 
an increased disability rating of 50 percent from April 23, 2010.  
In view of the adequacy of the disability ratings assigned under 
the applicable diagnostic criteria, consideration of the second 
step under Thun is not for application in this case.  
Accordingly, the claim will not be referred for extra-schedular 
consideration.




ORDER

An initial disability rating greater than 30 percent for service-
connected PTSD, from September 26, 2006, to April 22, 2010, is 
denied.

A 50 percent disability rating for service-connected PTSD, from 
April 23, 2010, is granted, subject to the applicable criteria 
governing the payment of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


